Exhibit 10.1
Execution Version
SECOND AMENDMENT TO
REVOLVING CREDIT AGREEMENT
THIS SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT (this “Amendment”), is made
and entered into as of May 18, 2011, by and among AARON’S, INC., a Georgia
corporation (“Borrower”), each of the lending institutions listed on the
signature pages hereto (such lenders, the “Lenders”) and SUNTRUST BANK, a
banking corporation organized and existing under the laws of Georgia having its
principal office in Atlanta, Georgia, as Administrative Agent (in such capacity,
the “Administrative Agent”).
W I T N E S S E T H:
WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to a
certain Revolving Credit Agreement, dated as of May 23, 2008, as amended by that
certain First Amendment to Revolving Credit Agreement dated as of March 31, 2011
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the Credit Agreement),
pursuant to which the Lenders have made certain financial accommodations
available to the Borrower;
WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement, and subject to the terms
and conditions hereof, the Lenders are willing to do so;
NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the Borrower, the Lenders and the
Administrative Agent agree as follows:
1. Amendments.
(A) Section 1.1 of the Credit Agreement is hereby amended by the addition of the
following definitions of “Institutional Investor” and “Private Placement Debt”
in the appropriate alphabetical order:
“Institutional Investor” shall mean any insurance company, commercial,
investment or merchant bank, finance company, mutual fund, registered money or
asset manager, savings and loan association, credit union, registered investment
advisor, pension fund, investment company or fund, licensed broker or dealer,
“qualified institutional buyer” (as such term is defined under Rule 144A
promulgated under the Securities Act of 1933, as amended, or any successor law,
rule or regulation) or institutional “accredited investor” (as such term is
defined under Regulation D promulgated under the Securities Act of 1933, as
amended, or any successor law, rule or regulation).
“Private Placement Debt” shall mean Indebtedness incurred by the Borrower or its
Subsidiaries in respect of the issuance and sale of notes or other securities by
the Borrower or its Subsidiaries to Institutional Investors, which issuance and
sale does not require registration of such securities with the U.S. Securities
and Exchange Commission pursuant to the Securities Act of 1933, as amended.

 

 



--------------------------------------------------------------------------------



 



(B) Section 7.1 of the Credit Agreement is hereby amended by replacing
subsection (k) of such Section in its entirety with the following:
(k) Private Placement Debt incurred by the Borrower (including Private Placement
Debt incurred in respect of the outstanding 5.03% Senior Notes of Borrower
issued pursuant to the 2005 Note Agreement), whether now existing or hereafter
incurred, in an aggregate principal amount not to exceed $150,000,000 at any
time, together with (x) extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof above
$150,000,000 in the aggregate or shorten the maturity or the weighted average
life thereof and (y) Guarantees of such Indebtedness by any Subsidiaries of
Borrower; and
2. Conditions to Effectiveness of this Amendment. Notwithstanding any other
provision of this Amendment and without affecting in any manner the rights of
the Lenders hereunder, it is understood and agreed that this Amendment shall not
become effective, and the Borrower shall have no rights under this Amendment,
until the Administrative Agent shall have received:
(i) executed counterparts to this Amendment from the Borrower, each of the
Guarantors and the Lenders;
(ii) a certificate of the Secretary or Assistant Secretary of the Borrower and
each Guarantor, (A) attaching certificates of good standing or existence, as may
be available from the Secretary of State of the jurisdiction of incorporation of
the Borrower and the Guarantors, (B) certifying the name, title and true
signature of each officer of the Borrower or the Guarantor, as the case may be,
executing the Amendment and (C) certifying that there have been no changes to
the articles of incorporation or bylaws of the Borrower or any Guarantor since
the Closing Date; and
(iii) reimbursement or payment of its reasonable costs and expenses incurred in
connection with this Amendment (including reasonable fees, charges and
disbursements of King & Spalding LLP, counsel to the Administrative Agent).
3. Representations and Warranties. To induce the Lenders and the Administrative
Agent to enter into this Amendment, each Loan Party hereby represents and
warrants to the Lenders and the Administrative Agent that:
(a) The execution, delivery and performance by such Loan Party of this Amendment
(i) are within such Loan Party’s power and authority; (ii) have been duly
authorized by all necessary corporate and shareholder action; (iii) are not in
contravention of any provision of such Loan Party’s certificate of incorporation
or bylaws or other organizational documents; (iv) do not violate any law or
regulation, or any order or decree of any Governmental Authority; (v) do not
conflict with or result in the breach or termination of, constitute a default
under or accelerate any performance required by, any indenture, mortgage, deed
of trust, lease, agreement or other instrument to which such Loan Party or any
of its Subsidiaries is a party or by which such Loan Party or any such
Subsidiary or any of their respective property is bound; (vi) do not result in
the creation or imposition of any Lien upon any of the property of such Loan
Party or any of its Subsidiaries; and (vii) do not require the consent or
approval of any Governmental Authority or any other person;

 

2



--------------------------------------------------------------------------------



 



(b) This Amendment has been duly executed and delivered for the benefit of or on
behalf of each Loan Party and constitutes a legal, valid and binding obligation
of each Loan Party, enforceable against such Loan Party in accordance with its
terms except as the enforceability hereof may be limited by bankruptcy,
insolvency, reorganization, moratorium and other laws affecting creditors’
rights and remedies in general;
(c) After giving effect to this Amendment, the representations and warranties
contained in the Credit Agreement and the other Loan Documents are true and
correct in all material respects, and no Default or Event of Default has
occurred and is continuing as of the date hereof.
4. Reaffirmation of Guaranty. Each Guarantor consents to the execution and
delivery by the Borrower of this Amendment and jointly and severally ratify and
confirm the terms of the Subsidiary Guarantee Agreement with respect to the
indebtedness now or hereafter outstanding under the Credit Agreement as amended
hereby and all promissory notes issued thereunder. Each Guarantor acknowledges
that, notwithstanding anything to the contrary contained herein or in any other
document evidencing any indebtedness of the Borrower to the Lenders or any other
obligation of the Borrower, or any actions now or hereafter taken by the Lenders
with respect to any obligation of the Borrower, the Subsidiary Guarantee
Agreement (i) is and shall continue to be a primary, absolute and unconditional
obligation of such Guarantor, except as may be specifically set forth in the
Subsidiary Guarantee Agreement, and (ii) is and shall continue to be in full
force and effect in accordance with its terms. Nothing contained herein to the
contrary shall release, discharge, modify, change or affect the original
liability of the Guarantors under the Subsidiary Guarantee Agreement.
5. Effect of Amendment. Except as set forth expressly herein, all terms of the
Credit Agreement, as amended hereby, and the other Loan Documents shall be and
remain in full force and effect and shall constitute the legal, valid, binding
and enforceable obligations of the Borrower to the Lenders and the
Administrative Agent. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Lenders under the Credit Agreement, nor
constitute a waiver of any provision of the Credit Agreement. This Amendment
shall constitute a Loan Document for all purposes of the Credit Agreement.
6. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of Georgia and all applicable
federal laws of the United States of America.
7. No Novation. This Amendment is not intended by the parties to be, and shall
not be construed to be, a novation of the Credit Agreement or an accord and
satisfaction in regard thereto.
8. Costs and Expenses. The Borrower agrees to pay on demand all reasonable costs
and expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including, without limitation, the
reasonable fees and out-of-pocket expenses of outside counsel for the
Administrative Agent with respect thereto.
9. Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument. Delivery of an executed counterpart of this Amendment by
facsimile transmission or by electronic mail in pdf form shall be as effective
as delivery of a manually executed counterpart hereof.
10. Binding Nature. This Amendment shall be binding upon and inure to the
benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.

 

3



--------------------------------------------------------------------------------



 



11. Entire Understanding. This Amendment sets forth the entire understanding of
the parties with respect to the matters set forth herein, and shall supersede
any prior negotiations or agreements, whether written or oral, with respect
thereto.
[Signature Pages To Follow]

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed, under seal in the case of the Borrower and the Guarantors, by their
respective authorized officers as of the day and year first above written.

            BORROWER:

AARON’S, INC.
      By:   /s/ Gilbert L. Danielson         Gilbert L. Danielson       
Executive Vice President, Chief Financial Officer        GUARANTOR:

AARON INVESTMENT COMPANY, as Guarantor
      By:   /s/ Gilbert L. Danielson         Name:   Gilbert L. Danielson       
Title:   Vice President and Treasurer   

[SIGNATURE PAGE TO SECOND AMENDMENT TO
REVOLVING CREDIT AGREEMENT]

 

 



--------------------------------------------------------------------------------



 



         

            LENDERS:

SUNTRUST BANK
      By:   /s/ Sharon J. Lawrence         Name:   Sharon J. Lawrence       
Title:   Director     

[SIGNATURE PAGE TO SECOND AMENDMENT TO
REVOLVING CREDIT AGREEMENT]

 

 



--------------------------------------------------------------------------------



 



           
WACHOVIA BANK, NATIONAL ASSOCIATION
      By:   /s/ Kay Reedy         Name:   Kay Reedy        Title:   Managing
Director     

[SIGNATURE PAGE TO SECOND AMENDMENT TO
REVOLVING CREDIT AGREEMENT]

 

 



--------------------------------------------------------------------------------



 



            REGIONS BANK
      By:   /s/ Scott Rossman         Name:   Scott Rossman        Title:  
Senior Vice President     

[SIGNATURE PAGE TO SECOND AMENDMENT TO
REVOLVING CREDIT AGREEMENT]

 

 



--------------------------------------------------------------------------------



 



            BRANCH BANKING & TRUST CO.
      By:   /s/ Brantley Echols         Name:   Brantley Echols        Title:  
Senior Vice President     

[SIGNATURE PAGE TO SECOND AMENDMENT TO
REVOLVING CREDIT AGREEMENT]

 

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.
      By:   /s/ Ryan Maples         Name:   Ryan Maples        Title:   Vice
President     

[SIGNATURE PAGE TO SECOND AMENDMENT TO
REVOLVING CREDIT AGREEMENT]

 

 